DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, considered both individually and in combination, fails to teach 
(claim 16) a first carbon dioxide-containing off-gas sub-stream obtained from a gasification plant for production of synthesis gas from carbonaceous feedstocks, wherein the first off-gas sub-stream is additionally laden with solid particles, - a second carbon dioxide-containing off-gas sub-stream obtained from a plant, connected downstream of the gasification plant, for separation of carbon dioxide and sulfur-containing accompanying gases from the synthesis gas by absorption with the first absorbent, where the scrubbing column comprises the following constituents and assemblies: - a shell which extends along a longitudinal axis that runs parallel to the vertical and which encloses an interior, where the interior is divided into an upper region and a lower region, each of which comprises at least one mass transfer zone, - a structured packing, disposed in the upper region of the interior, for separating residues of the first absorbent from the second off-gas sub-stream by absorption with a second absorbent.

The closest prior art is considered to be FR 2961115 to Pascal et al. (machine translation provided) which teaches (see figure 1) a scrubbing column C suitable for at least partial removal of solid particles and residues of a first absorbent from a carbon dioxide-containing off-gas stream, wherein the scrubbing column comprises the following constituents and assemblies: - a Shell which - based on a state of the scrubbing column arranged as intended - extends along a longitudinal axis that runs parallel to the vertical and which encloses an interior, where the interior is divided into an upper region (see section SA2) and a lower region (see section SA1), each of which comprises at least one mass transfer zone (see G2 and G1, respectively), - a packing G2, disposed in the upper region of the interior, for separating residues of the first absorbent from the second off-gas sub-stream by absorption with a second absorbent, - an inlet (see line 26 and distributor DL1) for the second absorbent disposed above packing G2, - an inlet DG2 for the second off- gas sub-stream disposed below the structured packing G2, - a packing G1 disposed in the lower region of the interior and below the inlet DG2 for the second off-gas sub-stream, - an inlet DG1 for the first off-gas sub-stream 3 which is disposed below packing G1, - an outlet 21, disposed on the upper side of the shell, for the carbon dioxide- containing off-gas stream, - an outlet 12, disposed on the underside of the shell for the second absorbent.  Pascal is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 16 and 20.  Claims 17-19 and 21-23 depend upon claims 16 and 20, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CABRENA HOLECEK/Examiner, Art Unit 1776